

115 HR 4671 IH: Organic Farmers Access Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4671IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mr. Duffy (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo assist and incentivize organic agriculture by expanding its access to, and eligibility for,
			 Federal rural development and agricultural loan programs.
	
 1.Short titleThis Act may be cited as the Organic Farmers Access Act. 2.Expansion of access of organic agriculture to, and eligibility of organic agriculture for, Federal rural development and agricultural loan programs (a)Rural business development grantsSection 310B(c)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c)(3)) is amended—
 (1)in subparagraph (A)— (A)in clause (iv), by striking and at the end; and
 (B)by adding at the end the following:  (vi)expand access to capital, infrastructure and technical expertise for, and expand market connections between certified organic farms (as defined in section 2103(4) of the Organic Foods Production Act of 1990) and certified organic handling operations (as defined in section 2103(5) of such Act); and; and
 (2)in subparagraph (B)— (A)in clause (iii), by striking and at the end;
 (B)in clause (iv), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (v)expanded access to capital, infrastructure and technical expertise for, and market connections between, certified organic farms (as defined in section 2103(4) of the Organic Foods Production Act of 1990) and certified organic handling operations (as defined in section 2103(5) of such Act)..
 (b)Locally and regionally produced agricultural food productsSection 310B(g)(9)(B)(iii) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)(iii)) is amended by inserting , or certified organic farms (as defined in section 2103(4) of the Organic Foods Production Act of 1990) or certified organic handling operations (as defined in section 2103(5) of such Act) before the period.
 (c)Value-Added agricultural product market development grantsSection 231(b)(6)(A) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(6)(A)) is amended—
 (1)in clause (iii), by striking and at the end; (2)in clause (iv), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (v)certified organic farms (as defined in section 2103(4) of the Organic Foods Production Act of 1990) or certified organic handling operations (as defined in section 2103(5) of such Act)..
				